                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



       NIKE, INC.

               Plaintiff,

               v.                                                C. A. No. 1:18-cv-10876-LTS
       PUMA NORTH AMERICA, INC.

               Defendant.



                 NIKE, INC.’S UNOPPOSED MOTION TO EXTEND
           THE EXPERT CLAIM CONSTRUCTION TESTIMONY DEADLINE

       Pursuant to Federal Rule of Civil Procedure 16(b)(4), Plaintiff NIKE, Inc. (“NIKE”) moves

to extend the deadline in the amended Scheduling Order (ECF No. 98) for expert claim

construction testimony.     NIKE requests that the Court extend the deadline by one day to

accommodate the schedules of the witnesses and counsel. This one-day extension will not impact

any other case deadlines. The parties conferred and PUMA does not oppose this Motion.

       The Court’s Scheduling Order set June 28, 2019, as the deadline for the parties to file their

opening claim construction briefs, July 22, 2019, as the deadline for expert claim construction

testimony, and August 12, 2019, as the deadline for the parties to file their responsive claim

construction briefs. (ECF No. 98.)

       The parties filed their respective opening claim construction briefs on June 28, 2019. (ECF

Nos. 99, 100.) PUMA also filed declarations from two expert witnesses with its opening brief.

(Id.) NIKE intends to take the depositions of those witnesses.

       NIKE and PUMA conferred regarding scheduling the depositions.               For one of the

witnesses, the parties were able to find a mutually-agreeable date prior to the current deadline and

NIKE will take the deposition on that date. For the second witness, because of pre-existing
scheduling conflicts for the witness and NIKE’s counsel, the first available date for the deposition

is July 23, 2019, which is one day after the current deadline.

       Good cause exists to extend the deadline because witness and attorney availability requires

the parties to schedule a deposition one day after the current deadline. NIKE does not seek to

amend any other deadlines in the Scheduling Order. Nor will the proposed amended deadline

change or impact any other dates in the Scheduling Order, including the deadline for the parties to

submit their responsive claim construction briefs.

         NIKE thus respectfully requests that the Court grant this Motion and enter an Order

extending the deadline for expert claim construction testimony by one day to July 23, 2019.


Dated: July 5, 2019                           Respectfully submitted,

                                                     /s/ Christopher J. Renk

                                                     John P. Iwanicki (BBO# 556465)
                                                     Banner & Witcoff, Ltd.
                                                     28 State Street, Suite 1800
                                                     Boston, Massachusetts 02109
                                                     Telephone: (617) 720-9600
                                                     Facsimile: (617) 720-9601
                                                     JIwanicki@bannerwitcoff.com

                                                     Christopher J. Renk
                                                     Michael J. Harris
                                                     Aaron P. Bowling
                                                     Kimberly S. Devine
                                                     Kevin Dam
                                                     Novaira T. Paul
                                                     Banner & Witcoff, Ltd.
                                                     71 South Wacker Drive, Suite 3600
                                                     Chicago, Illinois 60606
                                                     Telephone: (312) 463-5000
                                                     Facsimile: (312) 463-5001
                                                     CRenk@bannerwitcoff.com
                                                     MHarris@bannerwitcoff.com


                                                 2
    ABowling@bannerwitcoff.com
    KDevine@bannerwitcoff.com
    KDam@bannerwitcoff.com
    NPaul@bannerwitcoff.com

       Attorneys for Plaintiff Nike, Inc.




3
                              CERTIFICATE OF CONFERENCE

       I hereby certify that in accordance with Local Rule 7.1(a)(2), counsel for NIKE, Inc. and

counsel for Puma North America, Inc. have conferred in good faith regarding the resolution of

this motion. Puma does not oppose NIKE’s motion.



                                                               /s/ Kevin Dam
                                                              Kevin Dam




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                               /s/ Kevin Dam
                                                              Kevin Dam
